91 U.S. 379 (____)
ROMIE ET AL.
v.
CASANOVA.
Supreme Court of United States.

*381 Submitted on printed arguments by Mr. S.O. Houghton and Mr. John Reynolds for the plaintiffs in error, and by Mr. John A. Grow, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
No Federal question is presented by the record in this case. The action was brought to recover the possession of certain lands. Both parties claimed title from the city of San José; and the question to be determined was, which of the two had actually obtained a grant of the particular premises in controversy. The title of the city was not drawn in question. Even if it depended upon the treaty of Guadaloupe Hidalgo and the several acts of Congress to ascertain and settle private land claims in California, the case would not be different. Both parties admit that title, and their litigation extends only to the determination of the rights which they have severally acquired under it.
The writ is dismissed.